FILED
                             NOT FOR PUBLICATION                             FEB 23 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY A. BURTON,                                  No. 10-15668

                Petitioner - Appellant,           D.C. No. 1:09-cv-00354-JLT

  v.
                                                  MEMORANDUM *
ADAMS, Warden,

                Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                  Jennifer L. Thurston, Magistrate Judge,** Presiding

                            Submitted February 15, 2011 ***

Before:         CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Jerry A. Burton appeals pro se from the district

court’s dismissal of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            This case was assigned, by the consent of the parties, to a Magistrate
Judge, pursuant to 28 U.S.C. § 636(c)(1).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2253,1 and we affirm.

      Burton contends that the prison disciplinary decision validating him as a

gang member and subsequently placing him in the Segregated Housing Unit (SHU)

and precluding him from earning credits pursuant to California Penal Code § 2933

violated his constitutional rights. The district court properly dismissed Burton’s

petition for lack of jurisdiction. Even if Burton exhausted his state judicial

remedies, his petition fails to raise a federally cognizable claim for which habeas

relief may be granted. See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973); see

also Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction

is absent, and a § 1983 action proper, where a successful challenge to a prison

condition will not necessarily shorten the prisoner’s sentence.”).

      AFFIRMED.




       1
       We certify for appeal, on our own motion, the issue of whether Burton’s
habeas petition (1) was exhausted and (2) raised a federally cognizable claim for
which habeas relief may be granted.

                                           2                                     10-15668